           Case 1:21-mj-00047-ZMF Document 6 Filed 01/15/21 Page 1 of 2




                            THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA            :
                                    :                    Case No. 21-mj-47 (ZMF)
            v.                      :
                                    :                    UNDER SEAL
DOMINIC PEZZOLA,                    :
                                    :
            Defendant.              :
____________________________________:

                                         MODIFIED ORDER

        The United States has filed a motion to modify this Court’s order seal the above-captioned

complaint and warrant and related documents, including the application and affidavit in support

thereof and all attachments thereto and other related materials (collectively the “Arrest Warrant”).

This order supersedes previous orders issued in this case.

        The Court finds that the United States has established that a compelling governmental

interest exists to justify the requested sealing, and that there is reason to believe that disclosure of

the Arrest Warrant would jeopardize the investigation by providing the subject of the investigation

an opportunity to destroy evidence or flee and jeopardize the investigation by disclosing the details

of facts known to investigators, the identities of witnesses, and the investigative strategy.

        IT IS FURTHER ORDERED that, notwithstanding this Order to Seal, the Government

may disclose the Arrest Warrant to (1) appropriate U.S. and foreign law enforcement officials and

other officials and personnel to the extent that such disclosure is in furtherance of national security

or efforts to locate, arrest, detain, transfer, extradite, or expel the defendant, and (2) the court, court

officials, and defense counsel in this district or any other appropriate district as necessary to

conduct any court proceedings in that district.




                                                    3
          Case 1:21-mj-00047-ZMF Document 6 Filed 01/15/21 Page 2 of 2




       IT IS FURTHER ORDERED that the redacted complaint and redacted affidavit in support

of an arrest warrant will become automatically unsealed at such time as the defendant is taken into

custody in connection with this case. As soon as practicable thereafter, the government shall alert

the clerk’s office in this Court to the defendant’s arrest, and the Clerk will unseal the docket in a

timely manner thereafter. Notwithstanding whether the Clerk has unsealed the docket, the

government may treat the redacted complaint and redacted affidavit in support thereof as unsealed

once the defendant has been taken into custody in connection with this case.

       It is, therefore, this 14th day of January, 2021,

       ORDERED that the motion is hereby GRANTED, and that the Arrest Warrant, Complaint,

Related Documents, the instant motion to seal, and this Order be SEALED until the defendant’s

arrest as described above, or further order of this Court, whichever occurs first.
                                                                           G. Michael
                                                                           Harvey
                                               G. MICHAEL HARVEY
                                               UNITED STATES MAGISTRATE JUDGE




                                                  4
